DETAILED ACTION
Status of Claims
Claims 1-4, 6-7, 9-12, and 14-15 were previously pending and subject to a final rejection dated 12/30/2021. Examiner issued an Advisory Action on 04/04/2022.
In the Response, submitted on 05/02/2022, 
Claims 1, 3-4, 6-7, 9, 11-12, and 14-15 have been amended.
Claim 17 has been added.
Claims ** have been canceled.
Claims 1-4, 6-7, 9-12,14-15, and 17 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 10-16, filed 05/02/2022, with respect to the 35 U.S.C. 101 rejection of Claims 1-4, 6-7, 9-12, and 14-15 have been fully considered and are persuasive. The 35 U.S.C. 101 rejection of Claims 1-4, 6-7, 9-12, and 14-15 has been withdrawn. Examiner noted that the amended independent claims recite the combination of additional elements “providing, by circuity of a web-based server, an application operable to present a first interactive user interface on a first electronic device, wherein the first interactive user interface supports a plurality of input modes..., switching, by the circuitry, on the first electronic device, from the first interactive user interface to a second interactive user interface based on the determination of the ride fare such that ..., switching, by the circuitry, on the first electronic device, from the second interactive user interface to a third interactive user interface based on the allocation of the vehicle such that ...” (as described in Paragraphs [0069]-[0070] of Specification and Figs. 4B and 4C) that integrate the judicial exception into a practical application. Specially, the additional elements apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. (See MPEP 2106.05(e) an Vanda d Memo). Thus, the claims are eligible because they are not directed to the recited judicial exception.
Applicant’s arguments, see Pages 16-22, filed 05/02/2022, with respect to the 35 U.S.C. 103 rejection of Claims 1-4, 6-7, 9-12, and 14-15 have been fully considered and are persuasive. The 35 U.S.C. 103 rejection of Claims 1-4, 6-7, 9-12, and 14-15 has been withdrawn.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Examiner knows of no art which teaches or suggest alone, or in combination with other art, independent claims 1 and 9 in their entirety; and in particular, “determining, by the circuitry, before an allocation of a vehicle for the ride, a ride fare for the ride based on the comparison of the first ride distance and the second ride distance, wherein the ride fare is equal to the base fare based on the first ride distance being less than or equal to the second ride distance, and wherein the ride fare is greater than the base fare and is determined based on the ride duration, the first ride distance, the second ride distance, the base fare, and a ride cost per unit distance based on the first ride distance being greater than the second ride distance” in combination with other claim limitations, as recited in Claim 1, and similarly Claim 9.
The closest prior art was found to be Abhyanker in view of Clark and Fujita in the previous rejection. Abhyanker in view of Clark and Fujita teaches a method, device, and system of vehicle renting system. In light of the claim amendments, Examiner updated the search, did not find new prior art for the limitation described above, and found that the next closest prior art was found to be Abhyanker in view of Clark, Fujita, and Donnelly. Donnelly discloses providing an application operable to present a first user interface on a first electronic device, wherein the first interactive user interface supports a plurality of input modes ... (see Para. [0025] and [0034]). Fujita discloses the determination of ride fare based on the comparison of travelled distance and base fare distance; however, Fujita fails to teach “determining, by the circuitry, before an allocation of a vehicle for the ride, a ride fare for the ride based on the comparison of the first ride distance and the second ride distance, ...”.
Examiner concludes that the references mentioned above, alone or in combination, fail to teach independent claims 1 and 9, in their entirety.
By virtue of their dependence on novel/non-obvious claims 1 and 9, Claims (2-4, 6-7, and 17) and (10-12, 14-15) are novel/non-obvious, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.M.K./Examiner, Art Unit 3628                                                                                                                                                                                                        
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        6/9/2022